Case 3:19-mj-05083-AGS Document1 Filed 11/14/19 PagelD.1 Page 1o

AO 106 (Rev. 04/10) Application for a Search Warrant

f 17

 

   
 

  

UNITED STATES DISTRICT COUR

for the
Southern District of California

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

NUU_A3 Phone
IMEI (Slot 1): 354700084685038

IME! (Slot 2): 354700084685046 S/N: LDN5184211742

APPLICATION FOR A SEARCH WARRANT

Case No,

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A-1.

located in the southern District of California , there is now concealed (identify the

person or describe the property to be seized):

See Attachment B.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
of evidence of a crime;
[J contraband, fruits of crime, or other items illegally possessed;
& property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
8 USC 1324(a)(1)(A}®) & (v}{I}; Conspiracy to Bring Certain Aliens Without Presentation; Conspiracy to Use False

8 USC 371; 18 USC 1001(a)2), Documents; 1False Statements; False Documents; and Aiding and Abetting as to
18 USC 1001(a)(3); 18 USC taribe Falsification of Records or Documents in a Federal Investigation

The application is based on these facts:

See attached affidavit of Mike Brown, HSI Special Agent

woh Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: }is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

AE ets

Applicant’s signature

Mike Brown, HSI Special Agent

Printed name and title -

Swomn to before me and signed in my presence.

Date: [ 3

    

 

 

 

a Judge’s signature

City and state: San Diego, California Hon. Andrew G. Schopler, U.S. Magistrate Judge
Printed name and title

 

 
0 OO SIN wh BB Ww

—_
ee  &

NW NON NON NON New we Be ee ew
OWA A BRB OH SF 6S oO wm Q AAD Rew

—

 

 

Case 3:19-mj-05083-AGS Document1 Filed 11/14/19 PagelD.2 Page 2 of 17

. AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Mike Brown, Special Agent with the United States Department of Homeland |

Security (DHS), Immigration and Customs Enforcement (ICE), Homeland Security ©
Investigations (HSI), being duly sworn, hereby state as follows:
INTRODUCTION |

1. This affidavit supports an application for a watrant to search the following

cell phones: .
a.  NUU_A3 phone | |
_ IMEI (Slotl): 354700084685038
IMEI (Slot 2): 354700084685046
Henry Claude VINCENT ©
' (Target Device 1);
~. b: | HTC One A9s phone
> IMEI: 351515080300173
- S/N: FA71BBY00074
~ Thomas JULES _
(Target Device 2);

collectively referred to herein as the Target Devices, as described in Attachments A-l

through J A-2 (incorporated herein by” reference), and seize evidence of crimes and property

used i in the commission of crimes, specifically, violations of 8 U.S.C. §. 1324(a)(1(AY) oe
and (vy) od Conspiracy to Bring Certain Aliens Without Presentation; 8-U. S.C. § 371 —} |

Conspiracy to Use False Documents; 18 US. Cc. § 1001(a)(2) - -False Statements; 18 U.S.C.

§ 1001(a)(3)— False: Documents; and 18 US. C. 88 1519 and 2 — Aiding and Abetting as
to the Falsification of Records or Documents i ina Federal Investigation. Based upon my.

experience and training, and all the facts and opinions set forth in this Affidavit, I bélieve /

that there i is probable cause to believe that a search of the Target Devices as described i in

| Attachments A-1 atid A-2 will. produce evidence of the aforementioned crimes, as

described in Attachment B. The Target Devices are currently i in the possession of the
Department of: Homeland Security ar and presently are stored at 2255 Niels Bohr Court, San
Diego, CA 92154, .

 
0 oO NY DH UU BW he

DWM MW NV HN BW NM BD Bowe Oe oe oe ee
Oo WA Hw BOY ES DO weN A WB WwW NY

—
2

 

 

Case 3:19-mj-05083-AGS Document1 Filed 11/14/19 PagelD.3 Page 3 of 17

2. The requested warrants relate to the investigation of Henry Claude VINCENT
(°VINCENT”) and Thomas JULES (“JULES”), all of whom entered the United States
from Mexico illegally on or about October 1, 2019. They claimed to be have a familial

relationship to avoid further detention by immigration authorities. The Target Devices

currently are in the possession of the Department of Homeland Security: at 2297 Niels Boht
Court, San Diego, CA 92154.

3. The information contained in this affidavit is based upon my experience and
training, ‘consultation with other federal, state, and local law enforcement agents. The
evidence and information contained herein was developed from interviews and my review
of documents and evidence related to this case. Because this affidavit is made for the

limited putpose of obtaining a search warrant for the Target Devices, it does not contain -

{| all of the information known by me or other federal agents regarding this investigation,

but only. contains those facts believed to be necessary to establish probable cause. Dates,
times, and amounts are approximate. |
| | EXPERIENCE AND TRAINING oo
4. 7 am a Special Agent (SA) with ICE, HSI, and have been so employed si since

| April 2001. I currently am assigned to the Document and Benefit Fraud Task Force, where
my duties include investigating fraudulent applications for immigration benefits, the on
manufacture and sale of fraudulent immigration documents, and financial ‘exploitation of 7

immigrants.

a 5. Tama a graduate of the Federal Law Fnforcement Training Center, Brunswick,

Georgia, having successfully completing the required coursework. I am also a graduate of
|| the Federal Criminal Investigator Training Program (CITP) and the. Customs Basic

Enforcement academies.

6. Asa Spécial Agent, my primary duties include the investigation of criminal
immigration-related violations under Title 8 of the United States Code and identity fraud-
related investigations under Title 18 of the United States Code. I have spoken with other

2

 
Oo Oo SND A BP WY HP &

WoN YW NM NM RNID De SB eee ee eB ek
CWA A FP WY Be SO wm WDA WwW Bw we Ss

 

 

Case 3:19-mj-05083-AGS Document1 Filed 11/14/19 PagelD.4 Page 4 of 17

agents with extensive experience in human smuggling and identity fraud-related

investigations. I have arrested or participated i in the arrest of persons for violations under

Titles 8 and 18 of the United States Code. I have conducted interviews with arrested

persons and their associates, as well as cooperating individuals and informants. I have
conducted surveillance of individuals involved in human smuggling and illegal re-entries,
and. individuals suspected of identity fraud while operating inside the United States,
Through these investigative activities, I have gained a working knowledge and insight into
the typical activity of individuals attempting to circumvent the United States’ immigration
laws by avoiding apprehension or maintaining a presence in the United States without
detection. | /

| 7. Since August 2001, I have been involved in the investigations of fraud and
smuggling related apprehensions near the international border between the United States
and Mexico. My current assignment is part of what is known as the Southwest Border

Surge Initiative. My duties include taking sworn statements: from defendants, other

individuals without legal status apprehended. as part ofa group near the border, and children |.

where. possible; ‘preparing. reports for criminal and administrative cases; collecting

. evidence; seizing personal property; and creating intelligence reports. ”

Generally and subj ect to certain exceptions, when an adult without legal status

is is apprehended for an illegal entry. but has her or his minor child present, this adult may be

released { from immigration custody or not subj ect to criminal prosecution, iin. order to avoid
separation from the child. Subj ect to certain exceptions, when an ‘unaccompanied minor
(i. e., a minor: without legal status and who ii is not with a parent or guardian) i is apprehended

for an illegal entry, that unaccompanied minor eventually i is released from immigration .

custody or not subject to criminal prosecution. During my current assignment as part of

the Southwest: Border Surge Initiative, I have been tasked with investigating whether |

individuals without legal status are making fraudulent claims about: (a) their. status as a

patent to a purported minor child who is with them; or; (b) their status as a minor. These
claims are made in order to avoid extended detention at immigration facilities or criminal
a ,

 
NN NL
Oo WAN

ho

 

 

Case 3:19-mj-05083-AGS Document1 Filed 11/14/19 PagelD.5 Page 5 of 17

prosecution. During interviews, individuals who admit to the false claims explain how

human smugglers or other individuals without legal status told them to make these false

claims in order to gain entry into the United States.

9, Through the course of my training, investigations, and conversations with
other law enforcement personnel, defendants, and smuggled humans, I am aware that it is
a common practice for: (a) human smugglers to work in concert with other individuals and
to do so by utilizing cellular telephones, and portable radios to maintain communications
with co-conspirators in order to further their criminal activities; (b) the smuggled aliens to
communicate with the human smugglers or a go-between by utilizing cellular telephones
in order to further their illegal entry into the United States; (c) the smuggled aliens will

have information stored on their cellular telephones that show their true identity including

| name, nicknames, date of birth, home, school or work addresses and descriptions, familial

| associations; and (d) smuggled aliens, if relying on false statements or documents about

being ina parent-minor child relationship or being an unaccompanied minor in an attempt

to gain entry into the United States and/or to avoid | further detention or | criminal

prosecution, will have information stored on their cellular: telephones: that. show the |
‘gathering of information to support these false statements or documents. Conspiracies

‘involved i in the smuggling and trafficking: of undocumented aliens generate many types of

evidence including, but hot limited to, cellular phone- related evidence such as voicemail

4 messages referring to the method and manner ‘of the smuggling venture, arrangements of

‘travel and payment, names, ‘photographs, text messaging (via, SMS or other applications),

and. phone numbers of CO- conspirators. I also know that human smugglers often use

\-fraudulent information - to subscribe to communication facilities, especially cellular

telephones, and frequently change communications facilities to thwart law enforcement

efforts to intercept their communications.
10. In preparing this affidavit, I + have conferred with. other agents ‘and law }

enforcement personnel who are experienced in the area of human smuggling

investigations, and the opinions stated below are shared by them. Further, I have personal
4 | |

 

 
COM YW A WB WwW bw

Neo
me eS

NNN. DON Re
os a ws OD

NO.

h
“NL

 

 

Case 3:19-mj-05083-AGS Document1 Filed 11/14/19 PagelD.6 Page 6 of 17

knowledge of the following facts, or have had them related to me by persons mentioned in
this affidavit.
a. Human smugglers and smuggled aliens use “digital devices,” including

cellular telephones and smart electronic devices with messaging applications because these

devices are mobile. In addition, these devices allow smugglers and smuggled aliens to
have instant access to telephone calls, instant messaging, text messaging, social media

applications, and voice messaging.

be Human smugglers and smuggled aliens use their cellular telephones

and smart electronic devices to communicate amongst each other to coordinate the logistics
‘and payments: related to the smuggling of the undocumented aliens into the United States
and from thereon. Regarding the logistics, the smuggling method may include obtaining, 7
making, altering, or using what appear to be official birth records from a foreign country
to showa parent-minor child relationship between smuggled aliens or that a smuggled alien
jis an unaccompanied: minor in order to avoid further detention or criminal prosecution after

i apprehension by immigration authorities such as Border Patrol Agents.

An ‘undocumented alien or someone ‘closely associated with this

undocumented alien may make contact: using their cellular phones or smart electronic

devices with. an initial human smuggler while the undocumented alien is. outside of the

United States. ‘They will discuss over the phone or via @ messaging application about the

logistics as to how to smuggle this undocumented alien into the. United States (such as
using false documents) and the financial payments involved with the smuggling act. Using can
the phone or a messaging application on the phone, this: smuggler will work with other |
associates to coordinate how to smuggle this undocumented alien along with the financial

|| payments. Using the phone itself or a messaging application on their phone, the smuggler

or associates will advise the undocumented alien or the close contact to the undocumented

alien about the next steps: including | the meet-up point. Using the phone or messaging .
: application, they may discuss the method, manner and payment at that time or after |

successfully smuggling the undocumented alien into the United States,

5.

 
Oo oO NDA UE BR WY

 

 

Case 3:19-mj-05083-AGS Document1 Filed 11/14/19 PagelD.7 Page 7 of 17

d. The undocumented aliens also will use their phones to make calls or
send text messages to discuss the smuggling arrangements with the smugglers themselves,
or a’go-between such as a family member or Close friend prior to and during the smuggling
event. On making their illegal entry into the United States, the smuggled aliens may use
their phones to continue to communicate with the smugglers or the eo-between such as a
family member or close friend to discuss the manner and method of the smuggling activity
including the payment. | a

e. Subscriber Identity Module (SIM) cards also known as subscriber
identity modules. are smart cards that store data for certain cellular telephone
subscribers. Such data includes user identity, phone number, network authorization data,
personal security keys, contact lists, and stored text messages. Dependent on the cellular.
device, information on a SIM cards can be collected as evidence as to the operator use of
that particular cellular telephone. . SIM. cards may be transferrable between different

cellular/mobile telephones.. Human smugglers and their co-conspirators sometimes will

replace the SIM (memory) cards j in their cellular or mobile phones as a means to avoid

detection. .

They will use social media accounts such as ‘Facebook to update family and friends to. :

discuss their whereabouts, daily activities or travels as they make their way to the United

States. They may use messaging, applications such as Facebook Messenger to do. the same |. -

|) or the coordinate with the human smugglers. - The undocumented aliens. may share

photographs. of themselves or where they are located. In order. to register their accounts,
they will input aname, e-mail address and date of birth and decide how much information

to keep public. or. private from the general public. At the time of their apprehensions,

undocumented aliens who use false documents or make. false claims about their identity Or.

family relationships to immigration authorities may still maintain their social media

accounts that contain their true name, dates of birth and other personal information about

£ Undocumented aliens are like anyone else who has fiends and family. .

 
Oo CO SN NH Uw BB WwW LB

WN NM Nw YY wy ee a eth ee

 

 

Case 3:19-mj-05083-AGS Document1 Filed 11/14/19 PagelD.8 - Page 8 of 17

their home, work or social activities as well as photographs of themselves and their daily
activities, |
11. Based upon my training and experience, consultations with law enforcement
officers experienced in human smuggling investigations, and all the facts and opinions set
forth in this affidavit, I know that cellular/mobile telephones and SIM cards may and often
do contain electronic records, phone logs and contacts, voice and text communications,
and data such as emails, text messages, chats and chat logs from various third-party
applications, photographs, audio files, videos, and location data. This information can be
stored within disks, memory cards, deleted data, remnant data, slack space, and temporary
or permanent files contained on or in the cellular/mobile telephones.
: FACTS SUPPORTING PROBABLE CAUSE
de During. the week of September 10, 2019, approximately eight Haitians
representing themselves as father-minor son family units crossed into United States from

Mexico near the. Tecate, Califomia port of entry. On: further investigation, HSI Special

| Agents (SAs) determined these four sets of family) units did not consist of father-minor son,

relationships and that these individuals were representing themselves as family units in

order to avoid detention and be released into the United States. Some of these. individuals

used false names ‘in an attempt to represent themselves as minor children. Four of. those

eight individuals were prosecuted and one of those individuals i is designated as a material

witness: See United States v. Guillaume, 19MJ3964; United States v, Monfort and Luma,
19MJ3924; United States v. Estilus, 19MJ3931 and United States v. Joseph, 19113930
(material witness complaint). HST SAs J is examining phones seized i in those cases and |

| interviewing other Haitian individuals claiming to be apart of family units. According to

the. material witness Edner J oseph, two individuals named Adler Louis JOSAPHAT and

Wicknique SERAPHIN aka Rasta were behind this September 10, 2019 smuggling -

venture.

/

13, On October A, 2019, at. “approximately. il: 00 p.m., Border Patrol Agents

apprehended a group. of individuals without legal status who had just crossed i into the US.

 
mb owNy Nw PB NoMa pee

 

 

Case 3:19-mj-05083-AGS Document1 Filed 11/14/19 PagelD.9 Page 9 of 17

The apprehension occurred in an area approximately 100 yards west of the Tecate,
California port of entry and approximately 15 yards north of the border between Mexico
arid the United States. ~° 7 | | . |
14. In this group, there were two individuals who claimed to have a father-minor
son relationship: Henry Ciaude VINCENT as father to Thomas JULES (under the name
Cart Henry Vincent). All claimed to be citizens and nationals from Haiti. None of them
possessed the necessary documentation to enter or remain in the United States legally. On

apprehension, the members of the group were transferred to the Brown Field Border Patrol

Station in San Diego, CA for processing. |

15. During initial processing of VINCENT and JULES (under the name Carl
Henry Vincent), Agents identified what purported to be | a Haitian birth record for Carl |.
Henry Vincent (i.e., JULES). The birth record showed. VINCENT was the father to Carl |
| Henry Vincent, who had a date of birth of August 22, 2002.

16. JULES also told agents that-he was Carl Henry Vincent and that VINCENT

was. his father. Border. Patrol Agents fingerprinted JULES to confirm his identity.
Biometrics revealed JULES? true name as Thomas. JULES and not a Carl Henry Vincent |.
as he: represented himself. The biometrics information showed JULES had.a year of birth 7
in 1989.- Additionally, a biometrics report revealed. ‘Thomas JULES was encountered and |}

fingerprinted through partner nation cooperation. The report reflected that JULES was

encountered and fingerprinted on April 28, 2019 in Panama. On May 29, 2019, JULES
was encountered and fingerprinted in the country of Costa Rica. The teport reflected the. |
date of birth. associated with JULES’ fingerprints would make JULES. approximately 30- |

years-old.

17. On October 2, 2019, Special Agents (SAs) Hinckley and Brown utilized Lion
Bridge translation service to interyiew Thomas JULES in the Haitian Creole language.

JULES was advised of his Miranda rights. He also was advised it was a federal crime to

Illie to agents. JULES signed a Miranda waiver of rights form using the alias “Carl Henry |

Vincent” and agreed to speak with agents. JULES stated his name was Carl Henry Vincent.

 
Oo Do HY DH HH BR WY PP &

bo oN NM NM KON.
oD A A ROD

bo
Se

 

 

Case 3:19-mj-05083-AGS Document1 Filed 11/14/19 PagelD.10 Page 10 of 17

JULES acknowledged that he had met up with VINCENT in Mexicali, Mexico. JULES
said that VINCENT was not his biological father. JULES said that his group had heard
from others who claimed to have been granted admission into the United States using
counterfeit birth certificates and that they had explained the process to subsequent travelers
doing the same thing..

18. JULES then admitted to his true name as Thomas JULES, and not Carl Henry
Vincent, and age (approximately 30-years-old). JULES also admitted that he received an
email containing the fraudulent birth certificate using the name Carl Henry Vincent and

stated it was the name of VINCENT’s son.

19. JULES was in possession of Target Device 2. JULES consented to a search
‘of Target Device 2. Agents began a searched via Cellebrite. However, some Cellebrite

‘functions were not supported and not dowriloaded.:

20. Dutitig initial processing by Border’ Patrol, Henry Claude VINCENT told:

agents.he was traveling with his minor son, Carl Henry Vincent (i.e., JULES) and that his

son was 17-years-old. Asa form of his own identification, “VINCENT presented a passport
and birth certificate that appeared to be from, Haiti. VINCENT was in possession of Target

Device 1.

21, - Given the facts surrounding the apprehension of the two individuals listed

above, and based upon my experience and training, as well as consuitation with other law
enforcement officers experienced i in human smuggling investigations, I submit that there
: is probable. cause to believe. that information relevant to- ‘the smuggling activities of.
VINCENT and JULES, including the logistics of traveling from their country of | origin

|| through Mexico into the United. States, information about theit respective true and false

identities, and. the circumstances surrounding the producing and obtaining the false birth

| records, will be found in the Target Devices. Such evidence could be in the form of |. |

| communications, records, data (including but not limited to emails, text messages, other

social messaging applications), photographs, audio files, videos, or location data.

22,  Tbelieve that the appropriate date range for the search of the Target _

 

 
CWA A BOND SS Oe DA AR DE S

 

 

Case 3:19-mj-05083-AGS Document1 Filed 11/14/19 PagelD.11 Page 11 of 17

is: from May 1, 2019 through October 2, 2019 for Target Phones 1 and 2 given JULES’

statements that he first met VINCENT sometime in May or June 2019 and they coor dinated

the planning and production of the false bifthi record in the days leading up to their arrest.
METHODOLOGY

23. It is not possible to determine, merely by knowing the cellular/mobile

telephone’s make, model and/or serial number, the nature and types of services to which |

the device is subscribed and. the nature of the data stored on the device. Cellular/mobile

devices today-can be simple cellular telephones and text message devices, can include

cameras, can serve as personal digital assistants and have functions such as calendars and
full address books and can be mini-computers allowing for electronic mail services, web

services and rudimentary word processing. An increasing number of. cellular/mobile

|| service providers now allow for their subscribers to access their device over the internet

and remotely destroy all of the data contained on the. device. For that reason, the device

|{/may only be powered i in a secure environment or, if possible, started in “flight mode” which -
disables. access to'the network, Unlike typical computers, many cellular/mobile telephones:
do not. have hard drives. or hard drive equivalents and store information i in volatile memory

‘within the device orin memory cards inserted into the device. Current technolo gy provides: -

some solutions for acquiring, some of the data stored i in some ‘cellular/mobile telephone

the device may be acquired forensically, not all of the data subject: to’ seizure may be 50.

 

 

|| models using forensic hardware. and software.. Even, if some of the stored information on |

acquired. - For devices that. are. not subject to forensic data acquisition or that have Pes |

potentially relevant data stored that 1 is ‘not subj ect to such acquisition, the examiner must- a

inspect the device manually and: record the process and ‘the results using digital
A photography. This. process is time and labor intensive and may take weeks or longer.

24, Following. the issuance of this warrant, I will collect the subject |

cellular/mobile telephones and subj ect them to analysis. All forensic analysis of the data

|| contained. within the telephones and their memory cards will employ search protocols

107"

 

 
ee wa Fe y=

NN NW NM YN NNN Be Be Be ee eB es ik
2S PN eee YTS

 

 

Case 3:19-mj-05083-AGS Document1 Filed 11/14/19 PagelD.12 Page 12 of 17

directed exclusively to the identification and extraction of data within the scope of this

warrant.

25. ~ Based on the foregoing, identifying arid extracting data subject to seizure

pursuant to this warrant may require a range of data analysis techniques, including manual

review, and, consequently, may take weeks or months. The personnel conducting the

identification and extraction of data will complete the analysis within ninety (90) days,

absent further application to this court. . |
CONCLUSION _

26. Based on all of the facts and circumstances described above; there is probable

cause to conclude that VINCENT and JULES’ used the Target Devices to facilitate

violations of 8 U:8.C. § 1324(a)(1)(A)G) and (v)(1) — Conspiracy to Bring Certain Aliens

| Without Presentation; 18 U.S.C. § 371 — Conspiracy to Use False Documents; 18 US.C. §
1001(a)(2) — False Statements; 18 U.S.C. § 1001(a)(3) - False Documents; and 18 U.S.C.
§$15 19 and 2 — Aiding. and d Abetting as to-the Falsification of Records or Documents i ina

Federal Investigation:

 

DT. Because the Target Devices were seized during . the investigation of J,

VINCENT’s and JULES’ false representation activities and have been securely stored,

there is probable cause to believe that evidence. of illegal activities. committed by

VINCENT and. JULES and others continues to exist on the: Target Devices.

28. WHEREFORE, I request that the court. issue a “warrant authorizing law |
enforcement agents and/or other federal and. state law enforcement officers to search the . | |
items described j in Attachments A- 1 through A-2, and seize the items listed i in Attachment oa
B; using the methodology described above. — |

dl

 

 
wom MR MY hw wD
oe WA tA KR WD

No :

 

 

Case 3:19-mj-05083-AGS Document1 Filed 11/14/19. PagelD.13 Page 13 of 17

I swear the foregoing is true and correct to the best of my knowledge and belief. -

_ Respectfl submitted,

tle

Special Agent Mike Brown
Homeland Security. Investigations

Subscribe sworn to before me on November $ , 2019

Y  _—_——

THE Ee Ie ANDREW G. SCHOPLER|
UNITED STATES MAGISTRATE JUDGE

12

 

 
Oo fo Ss DH A BP YH He

Nw NM NB MB BY NW BR OBR OND Ee ee
Oo “A tr BP WwW HN KF CS CO wo VD HR rH BR WH NY KS CO

 

 

Case 3:19-mj-05083-AGS Document1 Filed 11/14/19 PagelD.14 Page 14 of 17

ATTACHMENT A-1
PROPERTY TO BE SEARCHED
Target Device 1
NUU_A3 Phone
IME] (Slot 1): 354700084685038

IMEI (Slot 2): 354700084685046
S/N: LDN5184211742

Currently in the possession of the United States Department of Homeland Security,

Homeland Security Investigations at 2255 Niels Bohr Court, San Diego, CA 92154.

13

 

 
Oo CO “2 DR tH FF WB Be

NM NHN B&B BD BD BR NR BR RDO ee ae ps
Os DO tT FS WH NY KF CO OO wOM HS DH mH BR WHY NY Ke |

 

 

Case 3:19-mj-05083-AGS Document1 Filed 11/14/19 PagelD.15 Page 15 of 17

ATTACHMENT B

ITEMS TO BE SEIZED

Authorization to search the Target Devices 1 through 2 — collectively, the Target |

Devices - includes the search of disks, memory cards, deleted data, remnant data, slack .

space, and temporary or permanent files contained on or in the Target Devices for evidence
described below. The seizure and search of the Target Devices, will be conducted in
accordance with the affidavit submitted in support of the warrant.

The evidence to be seized from the Target Devices will be electronic records,
communications, and data such as emails, text messages, photographs, audio files, videos,
and location data for the period from: May 1, 2019 through October 3, 2019 for Target
Devices: | |
a, tending to identify the travel from the country of origin through Mexico into

the United States and then to the final destination within the United States;

and the smuggling method including the obtaining, making, altering, or using

what appear to be official birth records from a foreign country to show a

parent-minor child relationship in order to avoid detention or criminal

prosecution in the United: States;
b. tending to identify accounts, facilities, storage devices, and/or services—such

as. email addresses, IP addresses, and phone numbers—used to facilitate the

travel from the country of origin through Mexico into the United States and

_ then to the final destination within the United States; and, the smuggling
method including the obtaining, making, altering, or using what appear to be
official birth records from a foreign country to show a parent-minor child
relationship in order to avoid detention or criminal prosecution in the United

States;

c.- tending to identify co-conspirators, criminal associates, or others involved in

the travel from the country of origin through Mexico into the United States
and then to the final destination within the United States; and the smuggling
| 15 |

 

 

 
Oo Oo SS DH A FB WH LPO ke

~W NM KY NY YY NH we Bee ee ee ee
So sn HD A SP WH HB Ke CT OO WMH HN HD A BR WwW WB KS

 

 

Case 3:19-mj-05083-AGS Document1 Filed 11/14/19 PagelD.16 Page 16 of 17

method including the obtaining, making, altering, or using what appear to be
official birth records from a foreign country to show a parent-minor child

" relationship in order to avoid detention or criminal prosecution in the United
States;

d. _ tending to identify travel to or presence at locations such as stash houses, ports
of call, launch bays, or delivery points involved in the travel from the country
of origin through Mexico into the United States and then to the final |

- destination within the United States; and the smuggling method including the
obtaining, making, altering, or using what appear to be official birth records
from a foreign country to. show a parent-minor child relationship in order to
avoid detention or criminal prosecution in the United States;

e. tending to identify the user of, or persons with control over or access to, the
subject telephones; and/or ' .

f. tending to place in context, identify the creator or recipient of, or establish the

- time of creation or receipt of communications, records, or data involved in the
activities described. above; and |

g. tending to identify method, and manner of payment for travel from the country
of origin through Mexico into the United States and then to the final

_ destination within the United States; and the smuggling method including the
obtaining, making, altering, or using what appear to be official birth records

| from a: foreign country to show a parent-minor child relationship in order to
avoid detention or criminal prosecution in the United States;. |

h. tending to provide the true names, aliases used, dates of birth, home, school,

and work addresses, and familial relationships for Henry Claude VINCENT
and Thomas JULES;. | . |

i. tending to support or contradict the statements provided by Henry Claude

| | VINCENT and Thomas JULES to Border Patrol Agents and Special Agents

16

 

 

 

 
Oo Oo ~s HR we Hh WH Be

co DAA BR WN BF SO we AIDA BR WH SS

 

 

Case 3:19-mj-05083-AGS Document1 Filed 11/14/19 PagelD.17 Page 17 of 17

with Homeland Security Investigations between October 01 and October 03,
2019, |
which are evidence of crimes and property used in the commission of crimes of violations ’
of 8 U.S.C. § 1324(a)(1)(A)(G) and (v)(T) — Conspiracy to Bring Certain Aliens Without
Presentation; 18: U.S.C. § 371 — Conspiracy to Use False Documents; 18 U.S.C. §
1001(a)(2) — False Statements; 18 U.S.C. § 1001(a)(3) — False Documents; and 18 U.S.C.
§§ 1519 and 2 ~ Aiding and Abetting as to the Falsification of Records or Documents in a

Federal Investigation.

17

 

 
